PER CURIAM.
This appeal is from an order denying relief under CrPR 1.850. Petitioner urges that the trial court should have held an evidentiary hearing in order to give him an opportunity to prove that he did not get proper representation from the Dade County Public Defender’s Office because that office is in petitioner’s opinion “inadequately financed.” The trial court properly refused to have the state finance petitioner’s fishing expedition for further grounds for his petition. See Simmons v. Wainwright, Fla.App.1970, 237 So.2d 5.
Affirmed.